Citation Nr: 0527337	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for the cause of the 
veteran's death has been received; and, so, whether the 
criteria for the benefit sought are met.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318. 

3.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, to include Vietnam service.  He died in October 1989.  
The appellant is his widow.

By letter dated in March 1990, the RO denied the appellant's 
initial claim for dependency and indemnity compensation based 
on the lack of medical evidence to support the claim.  In 
September 1991, the appellant filed a petition to reopen the 
claim, contending that the veteran's death was service-
connected.  In October 1992, action on the petition to reopen 
was deferred, pending the issuance of new regulations 
involving claims alleging disability resulting from Agent 
Orange exposure.  By a May 1994 rating decision, the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death on the basis that the disability 
that caused the veteran's death was not present in service or 
within the first post-service year, and was not recognized as 
being associated with herbicide exposure under current legal 
authority.  In September 1997, the appellant filed a petition 
to reopen the claim.  In March 1998, the RO determined that 
new and material evidence to reopen the previously denied 
claim had not been submitted.  The appellant was notified of 
each of these determinations, but did not initiate an appeal.

In May 2000, the appellant filed a petition to reopen the 
claim for service connection for the cause of the veteran's 
death.  By rating action in June 2000, the RO denied the 
appellant's claim as not well grounded.  However, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminated the 
well grounded requirement, and provided for the re-
adjudication of claims denied as not well grounded between 
July 1999 and November 2000.  See Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  While in  November 
2001, the appellant filed a statement construed as an attempt 
to reopen the claim, under the above-cited legal authority, 
the veteran was entitled to readjudication of the claim under 
the VCAA.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision, which 
the RO found that new and material evidence to reopen the 
previously denied claim had been received, but denied service 
connection for the cause of the veteran's death on the 
merits. The appellant filed a notice of disagreement (NOD) in 
April 2002, and the RO issued a statement of the case (SOC) 
in September 2002.  The appellant filed a substantive appeal 
in April 2003.  In light of the pertinent legal authority 
cited to above, the Board considers the appellant's current 
petition to reopen as pending since May 2000.

In December 2003, the Board remanded these matters to the RO 
to afford the appellant due process.  In October 2004, the RO 
issued a supplemental SOC (SSOC), reflecting the denial of 
the claim for service connection for the cause of the 
veteran's death.

The Board notes that, regardless of the RO's characterization 
and adjudication of the claim, the Board must determine 
whether new and material evidence to reopen the claim has 
been received, before proceeding further, inasmuch as this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Hence, the cause of death issue is properly 
characterized as a petition to reopen, as on the title page.  
Moreover, as the appellant has been provided notice of the 
legal authority governing the claim to reopen-as discussed 
in more detail, below-the Board finds that the appellant is 
not prejudiced by the Board's consideration of that claim as 
a petition to reopen.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  In March 1998, the RO found that new and material 
evidence to reopen the appellant's claim of service 
connection for the cause of the veteran's death had not been 
received.  Although the RO notified the appellant of the 
denial and of her appellate rights in March 1998, the 
appellant did not initiate an appeal.

3.  New evidence associated with the claims file since the 
March 1998 RO rating decision, when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death. 

4.  The veteran served in Vietnam during the Vietnam era; 
hence, he is presumed to have been exposed to Agent Orange in 
service.

5.  The veteran died in October 1989.  The death certificate 
lists the cause of death as acute myelogenous leukemia.

6.  The weight of the competent evidence weighs supports a 
finding that the veteran's acute myelogenous leukemia, 
causing his death, is more likely than not the result of 
Agent Orange exposure during the veteran's period of active 
service.



CONCLUSIONS OF LAW

1.  The RO's March 1998 denial of service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  Evidence received since the RO's March 1998 denial is new 
and material; thus, the criteria for reopening the claim for 
service connection for the cause of the veteran's death are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(as in effect prior to August 29, 2001).

3.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2004).

4.  The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002) has been rendered moot.  
38 U.S.C.A. §§ 1318, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.22 (2004).

5.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code, is established.  
38 U.S.C.A. §§ 1310, 3501 (West 2002); 38 C.F.R. § 3.312 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

While there are, nonetheless, duties to notify and assist 
owed the appellant with respect to each claim, in light of 
the Board's favorable disposition of both the petition to 
reopen and the claim for service connection for the cause of 
the veteran's death, and the claim for Chapter 35 benefits, 
the Board determines that all notification and development 
action needed to render a fair decision on the issues on 
appeal has been accomplished.  In light of the Board's 
decision granting service connection for the cause of the 
veteran's death, the issue of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 has been rendered  
moot, as discussed below.

II.  Petition to Reopen the Claim for Service Connection
for the Cause of the Veteran's Death

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

As indicated above, the appellant's claim for service 
connection for the cause of the veteran's death previously 
was considered and denied; most recently, the claim was 
adjudicated and denied as not well grounded in June 2000.  As 
indicated above, the June 2000 rating decision is not 
considered final.  As such, the last final denial pertinent 
to the petition to reopen was the RO's March 1998 decision.

Evidence considered at the time of the March 1998 decision 
included the veteran's service medical records, reflecting 
service in the Republic of Vietnam; private hospital records 
dated in April 1988; an April 1988 bone marrow report, 
interpreted as acute myelogenous leukemia; an October 1989 
certification of death; a September 1991 medical opinion by 
Baynard L. Powell, M.D., indicating that certain features of 
the veteran's acute leukemia were highly suspicious for a 
toxin-related leukemia; a February 1992 abstract of mortality 
experienced in Seveso, Italy, following accidental explosion; 
an October 1992 medical opinion by Dr. Powell, indicating 
that the weight of the evidence favors exposure to Agent 
Orange as the most likely cause of the veteran's leukemia; 
and a May 1996 oncology news article, confirming findings of 
an association between herbicides used in Vietnam and various 
health problems.  In as much as the appellant did not perfect 
an appeal of the RO's March 1998 denial, that decision is 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
present claim was initiated by the appellant, as noted above, 
in May 2000.

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
petition to reopen the claim for service connection for the 
cause of the veteran's death (as noted above), the Board will 
apply the version of 38 C.F.R. § 3.156(a) as in effect prior 
to August 29, 2001].  

In determining whether new and material evidence has been 
presented, VA initially must decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the RO's March 1998 denial 
includes a May 2000 internet article, noting dioxin as the 
toxic component in Agent Orange that causes cancer; a 
December 2001 statement from an acquaintance of the Veteran, 
J.K.J., indicating that the veteran told him he transported 
supplies in service, which included barrels of Agent Orange, 
and that he had used Agent Orange to spray foliage; a January 
2002 medical opinion from Dr. Powell, supported by clinical 
findings of his own evaluation of the veteran in April 1988 
and the course of the veteran's disease, concluding that the 
veteran's acute myeloid leukemia was more likely than not a 
result of exposure to Agent Orange; a February 2002 medical 
opinion from John C. Mueller, M.D., a VA physician, 
acknowledging that certain toxins do produce acute myeloid 
leukemia, but that connecting possible Agent Orange exposure 
with this veteran's leukemia would require speculation; a 30-
page Curriculum Vitae of Dr. Powell, establishing Dr. Powell 
as a medical specialist in hematology/oncology; a listing 
from the American Medical Association, showing Dr. Mueller's 
primary speciality as internal medicine.  Also received were 
duplicate copies of Dr. Powell's 1991 and 1992 medical 
opinions.

Clearly, the duplicate copies of Dr. Powell's 1991 and 1992 
medical opinions are not, by definition, "new," inasmuch as 
these opinions were considered in connection with the prior 
denials. 

However, the Board finds that Dr. Powell's January 2002 
medical opinion, and his curriculum vitae are "new" in the 
sense that they were not previously before agency 
decisionmakers.  The Board also finds that this evidence is 
"material" for purposes of reopening.  Dr. Powell's medical 
opinion, substantiated by clinical findings from his 
evaluation of the veteran and his medical expertise in 
hematology/oncology, is relevant to the question central to 
the underlying claim for service connection for the cause of 
the veteran's death-i.e., a plausible nexus between the 
veteran's death due to acute myeloid leukemia and military 
service.  The Board notes that, while Dr. Mueller's February 
2002 medical opinion is also new, it provides no predicate 
for reopening the claim because it tends to militate against 
the claim for service connection for the cause of the 
veteran's death.

The Board points out that the evidence to reopen must, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability," even where it will not eventually convince 
VA to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.   The Board finds that the newly received 
evidence, discussed above, meets this requirement.



III.  Service Connection for the Cause of the Veteran's Death

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings of the existence of 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied:  chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

Initially, the Board notes that the death certificate shows 
that the immediate cause of the veteran's death was due to 
acute myelogenous leukemia.  No contributing conditions were 
listed.  This matter turns on the question of whether there 
is a medical relationship between the veteran's acute 
myelogenous leukemia, which caused his death, and his 
exposure to Agent Orange in Vietnam.  Two medical opinions 
address this point.  However, acute myelogenous leukemia is 
not among the diseases presumed to be associated with Agent 
Orange exposure.  Thus, notwithstanding the fact that he 
served in Vietnam during the Vietnam era and is presumed to 
have had Agent Orange exposure, service connection for the 
cause of the veteran's death, on a presumptive basis as due 
to Agent Orange exposure, is not warranted.  As the record 
also reveals no evidence of complaints or diagnosis of, or 
treatment for, acute myelogenous leukemia during service or 
within the first post-service year, no other presumption 
applies.

In February 2002, Dr. Mueller, a VA physician, submitted a 
brief statement asserting that certain toxins do produce 
acute myeloid leukemia; in his opinion, it would be 
speculative to determine the etiology of the veteran's acute 
myeloid leukemia.  Although Dr. Mueller's opinion tends to 
weigh against the appellant's claim, no factual comment was 
provided.

However, in a contrary opinion, Dr. Powell concluded, in 
January 2002, that the veteran's death due to acute myeloid 
leukemia was more likely than not a result of his exposure to 
Agent Orange in service.  The Board notes that this opinion 
is supported by certain clinical findings suggesting a toxin-
induced disability in this case, the lack of other risk 
factors for such exposure, by Dr. Powell's medical expertise 
and scholarship in hematology and oncology, and his 
experience treating other Vietnam veterans for acute 
myelogenous leukemia.  In essence, the Board finds that this 
opinion is the more probative on the question of medical 
nexus.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board notes additional medical evidence in support of 
Dr. Powell's January 2002 opinion.  In September 1991, 
Dr. Powell indicated that the veteran's initial diagnosis in 
April 1988 had met criteria for acute leukemia, and that 
certain features about his acute leukemia were highly 
suspicious for a toxin-related leukemia.  Dr. Powell also 
indicated that he had treated at least four patients with a 
history of exposure to Agent Orange that subsequently 
developed acute leukemia.  In October 1992, Dr. Powell again 
indicated that the veteran's leukemia was quite suggestive of 
a toxin-induced leukemia.  Specifically, Dr. Powell indicated 
that, "as you know there is clear evidence that "Agent 
Orange" is associated with non-Hodgkin's lymphoma.  Many 
agents that are known to be linked to non-Hodgkin's lymphoma 
are also linked with acute myeloid leukemia."  In January 
2002, Dr. Powell outlined specific medical data to 
demonstrate that the veteran's acute myelogenous leukemia was 
toxin-induced-namely, relatively long and indolent course 
for his acute myelogenous leukemia, despite absence of 
aggressive induction therapy; presentation with peripheral 
cytopenias, including a relatively low white count which is 
unusual in younger patients with de novo acute myelogenous 
leukemia; presence of a large number of nucleated red cells; 
and relatively high platelet count of 62,000 at presentation.

Also, in January 2002, Dr. Powell noted that no other risk 
factors-namely, exposure to radiation, prior chemotherapy 
agents, or high levels of benzene products in his 
occupation-for a toxin-induced acute myelogenous leukemia 
were identified.  Dr. Powell concluded that, "in light of 
his exposure to Agent Orange, a chemical known to be 
associated with hematologic malignancies [i.e., non-Hodgkin's 
lymphoma], I feel that the weight of the evidence favors 
[Agent Orange] as the most likely cause of [the veteran's] 
leukemia."  Lastly, the Board notes that a thirty-page 
Curriculum Vitae clearly presents Dr. Powell as an 
expert/scholar in the field of hematology/oncology. 

In weighing the evidence of record, the Board has carefully 
considered the VA Secretary's recent findings in 68 Fed. Reg. 
27630 (May 20, 2003), in which it was determined that a 
presumption of service connection based on exposure to 
herbicides during the Vietnam Era is not warranted for 
leukemia (other than chronic lymphocytic leukemia).  That 
determination was based upon summaries of scientific studies 
in Update 2002 and prior NAS (National Academy of Sciences) 
reports.  Regarding Update 2002, NAS found no compelling or 
consistent evidence of an association with exposure to Agent 
Orange in the new studies to change the conclusion that there 
is inadequate or insufficient evidence to determine whether 
an association exists between exposure to Agent Orange and 
leukemia (other than chronic lymphocytic leukemia).  68 Fed. 
Reg. 27630-01.  The Board notes that these findings simply 
provide support against a legal presumption of service 
connection.
  
Rather, here, the Board finds that an allowance is legally 
warranted based upon medical evidence showing that a disorder 
resulting in disability or death is, in fact, causally linked 
to Agent Orange exposure.  See Brock, 10 Vet. App. at 162-64; 
Combee, 34 F.3d at 1044.  In essence, the evidence reflects 
that the veteran died of acute myelogenous leukemia, that he 
is presumed to have had in-service Agent Orange exposure, and 
that the weight of the competent evidence supports a finding 
of a medical relationship between in-service Agent Orange 
exposure and the acute myelogenous leukemia that caused the 
veteran's death.  

In view of the foregoing, the Board concludes that the 
criteria for service connection for the cause of the 
veteran's death are met.  

IV.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004).  If the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disability rated totally disabling if the service-
connected disability was either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Here, the Board has granted service connection for the cause 
of the veteran's death; therefore, the appellant is entitled 
to DIC benefits under 38 U.S.C.A. § 1310.  When a veteran 
dies after 1956 from a service-connected or compensable 
disability, the Secretary shall pay DIC benefits to such 
veteran's surviving spouse.  38 U.S.C.A. § 1310.  Therefore, 
the Board finds that it is unnecessary to address the merits 
of the claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 since a full grant of this benefit, under 38 
U.S.C.A. § 1310, has been awarded.  Consequently, the Board 
concludes that the appeal for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot, and the appeal on 
this matter must be dismissed.  See 38 U.S.C.A. §§ 1318, 
5107; 38 C.F.R. § 3.22.

V.  Dependents' Educational Assistance

Dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As noted above, service connection has been established for 
the cause of the veteran's death.  Under these circumstances, 
the appellant meets the basic eligibility requirements for 
entitlement to Chapter 35 Dependents' Educational Assistance; 
hence, her claim for such benefits should be granted.  


ORDER

New and material evidence to reopen the claim for service 
connection for the cause of the veteran's death has been 
received, and service connection for the cause of the 
veteran's death is granted.

The appeal for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is dismissed.

Dependent's educational assistance under Chapter 35, 
Title 38, United States Code, is granted. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


